Cite as 2022 Ark. 214
                SUPREME COURT OF ARKANSAS
                                       No.   CV-22-250
                                                  Opinion Delivered:   December 1, 2022

   RISIE HOWARD, AS SPECIAL      APPEAL FROM THE PULASKI
   ADMINISTRATRIX OF THE ESTATE COUNTY CIRCUIT COURT [NO.
   OF MRS. GEORGE HOWARD JR.     60CV-21-4589]
   (VIVIAN), DECEASED
                                 HONORABLE PATRICIA JAMES,
                       APPELLANT JUDGE

   V.                                             REVERSED AND REMANDED.

   BAPTIST HEALTH A/K/A BAPTIST
   HEALTH HOME HEALTH
   NETWORK; DIAMOND RISK
   INSURANCE COMPANY, LLC; JOHN
   HARRIS, M.D.; LEAH WILLETT,
   B.S.N., R.N., INDIVIDUALLY; ALICIA
   BRUCKS, S.L.P., INDIVIDUALLY;
   AND BRANDY M. CANTWELL, P.T.,
   INDIVIDUALLY

                                  APPELLEES


                                BARBARA W. WEBB, Justice

        Attorney Risie Howard appeals from an order of the Pulaski County Circuit Court

disqualifying her as the attorney representing the estate of Mrs. George Howard in a case

arising from Mrs. Howard’s medical treatment. On appeal, Attorney Howard argues that the

circuit court erred in granting the defendants’ motion to disqualify her because it erroneously

interpreted Rule 3.7 of the Arkansas Rules of Professional Conduct and misapplied the

Arkansas Supreme Court’s Weigel test, promulgated in Weigel v. Farmers Insurance Co., Inc.,

356 Ark. 617, 624–25, 158 S.W.3d 147, 152–53 (2004). We reverse and remand.
                                           I.       Facts

        Attorney Howard is the daughter of Mrs. George Howard, Jr., deceased, and the duly

appointed administratrix of Mrs. Howard’s estate. Her letters of administration grant her the

authority to investigate, negotiate, settle, mediate, litigate and appeal all matters of the estate

that arise. In accordance with her duty as administratrix, Attorney Howard filed suit against

Baptist Health, three of its employees, one of Baptist Health’s subsidiaries, and Mrs. Howard’s

primary-care physician, Dr. John Harris. The complaint alleged causes of action that sounded

in tort and contract. The complaint asserted that Attorney Howard was a witness to some of

the allegedly negligent medical treatment that Mrs. Howard received.

        Defendants Baptist and Dr. Harris filed a motion to disqualify Attorney Howard. They

alleged that she would be a necessary witness at the trial, even though Attorney Howard

advised them both in writing and in open court that she did not intend to be the attorney

that would handle the case at trial. She specifically stated that her role was to handle just the

pretrial issues.

        The circuit court granted the defendants’ motion to disqualify Attorney Howard.

Ruling from the bench, the circuit court made the following findings, which were

incorporated by reference in the written order:

            [I]t does appear from today’s hearing that the issue is not necessarily
        whether or not Ms. Howard may or may not be a material witness. I mean,
        even reading the pleadings -- Ms. Howard’s pleadings talk about her personal
        experiences, observations, things she heard, things she said --heard, said, things
        she noticed about her mother. She -- and as the administrator of the estate
        she’s absolutely a material witness. There’s no other way she can be -- not get
        around that. And, Ms. Howard, you can't say, you know, this is an uncontested
        matter because if it is uncontested, we wouldn’t be having this hearing. We
        wouldn’t be having any hearings. You all would have signed a Consent Order
        and it would be done. You know, uncontested matters as I read it in the law

                                                2
is just that uncontested. And -- and same for if you have a claim as a child that
you suffered trauma or stress and should receive damages, sure you can call an
expert, but the expert can’t have an opinion without interviewing you or
talking to you or seeing what the nature of your trauma is. So there -- you
can’t say there’s other ways to get this information other than getting it from
you. And this Court feels that -- and definitely I looked over the Weigel
factors, you know, and each of those things, I mean, I don’t think -- and I’m
really very compelled by the fact where they talked about the policy objectives
of, you know, an advocate who becomes a witness may be in a bad position
of arguing about their own credibility. The role of advocate and witness are
inconsistent, should not be assumed by one individual. An attorney should not
act as both trial counsel and material witness because of the appearance of
impropriety. You not only have two hats in this you have three. You’re acting
as the attorney; you’re acting as a witness; you’re acting as the administrator. I
mean, you may even have four if you claim that you also in your individually
--individual capacity should have damages because you were there and
witnessed much of these things that went on.

    In light of Barnes and I didn’t -- I was not the attorney on Barnes that --
that happened as counsel stated when Judge Piazza was on the bench, but I
have read the opinion that came down because it came back to me and he is
correct, that was not an at-trial issue. This Court just cannot accept the really
limited view of at trial that -- Ms. Howard that you’re – you’re taking. To me
at trial that hearing was not a trial. It wasn’t a jury trial or a bench trial it was
a hearing. It was a pre-trial hearing and once Judge Piazza found that a partner
in a law firm can’t act as the attorney as well. And that’s very similar to the
case that we have here. You can’t act as all these parties at the same time.
Whether or not you believe an issue is contested I haven’t seen a lawsuit
especially a medical malpractice that I’ve been reading that had any issue -- I
mean, most issues were contested what someone said, what care they gave,
things of that nature. I -- I just do not see any way in preparing for trial that
you can act as both -- in all three of these capacities. Not to mention the
emotional wear and tear on you. This is -- this is something that obviously is
very emotional for you. It -- it should be, this is your parent. It would not
allow you to even have that distance from having to deal with this case.

  But at the end of the day there is – whether you say, oh, I wouldn’t claim
work product or I wouldn’t do this or I wouldn’t do that at the end of the
day these rules are set in place definitely for those reasons. If you talk to
someone and you didn’t really consider that was in your capacity as yourself
or as an administrator, but more as your capacity as an attorney, that really
hinders his ability to represent the Defendants. And could come down to
more issues later on. So I’m -- for those reasons I’m going to find that you
have to be disqualified as the attorney in this matter. I don’t think there’s

                                         3
        undue prejudice because I haven’t -- you know, most attorneys out there will
        take cases on contingency matters especially in a wrongful death or any other
        kind of tort. So I can’t find that there’s any substantial -- I lost my words --
        that this would cause you any substantial hardship if -- if you go out and talk
        to some of the others -- especially, if you’re going to hire these people to
        come try it at trial. So for those reasons I am going to grant this Motion.

       Attorney Howard timely filed a notice of appeal

                                   II.     Standard of Review

       This court reviews a trial court’s decision to disqualify an attorney under an abuse-of-

discretion standard. Weigel, supra. An abuse of discretion may be manifested by an erroneous

interpretation of the law. Id. While the Rules of Professional Conduct are applicable in

disqualification proceedings, a violation of the Rules does not automatically compel

disqualification; rather, such matters involve the exercise of judicial discretion. Id. (citing

Norman v. Norman, 333 Ark. 644, 970 S.W.2d 270 (1998)).

                                   III.   Argument on Appeal

       Attorney Howard argues that the circuit court erred in disqualifying her as the

attorney for the estate because she was acting only as a “pre-trial advocate,” not the “trial

advocate” that is contemplated by Rule 3.7 of the Arkansas Rules of Professional Conduct.

She contends that Rule 3.7 does not apply to pretrial advocacy. Further, Attorney Howard

argues that the circuit court misapplied the three-part test that was adopted by the Arkansas

Supreme Court in Weigel. The Weigel court stated that to disqualify opposing counsel and

prevent him or her from testifying at trial, the opposing party must demonstrate three things:

“(1) that the attorney’s testimony is material to the determination of the issues being litigated;

(2) that the evidence is unobtainable elsewhere; and (3) that the testimony is or may be

prejudicial to the testifying attorney’s client.” 356 Ark. at 625, 158 S.W.3d at 153. Attorney

                                                4
Howard asserts that the defendants’ motion to disqualify her fails first and foremost because

her testimony would not be prejudicial to the estate. Second, Attorney Howard asserts that

there were other eyewitnesses who could testify regarding Mrs. Howard’s injuries––so the

second prong of the Weigel test is not satisfied. Accordingly, Attorney Howard asserts that

her disqualification should be reversed. We agree.

       Disqualification of an attorney is a “drastic measure” to be imposed only where clearly

required by the circumstances. Id. (citing Craig v. Carrigo, 340 Ark. 624, 12 S.W.3d 229

(2000)). The Weigel court further stated that attorney disqualification is considered “an

absolutely necessary measure to protect and preserve the integrity of the attorney-client

relationship.” Id. at 621, 12 S.W.3d at 150. The Weigel court also stated that this test takes

into consideration many of the reasons for prohibiting an attorney from being both advocate

and necessary witness: (1) an advocate who becomes a witness may be in the unseemly

position of arguing his own credibility; (2) the roles of advocate and witness are inconsistent

and should not be assumed by one individual; and (3) the attorney should not act as both

trial counsel and a material witness because of the appearance of impropriety. Id. at 625–26,

158 S.W.3d at 152–54.

       Acting in a purely pretrial capacity implicates none of the policy concerns articulated

in Weigel and its progeny. As Attorney Howard persuasively argues, Rule 3.7 concerns an

attorney who is called to testify at trial. Other pretrial activities, such as drafting discovery

motions, drafting pleadings, and even entertaining settlement offers, do not involve an

attorney acting as a “witness.” While the circuit court’s extensive findings manifested concern

for Attorney Howard, it simply did not faithfully apply Rule 3.7 and the precedent


                                               5
established by Weigel and its progeny. Accordingly, the circuit court’s ruling represents a

manifest abuse of discretion. We therefore reverse the disqualification order and remand this

case to the circuit court for further proceedings consistent with this opinion.

       Reversed and remanded.

       KEMP, C.J., and WOOD and WYNNE, JJ., dissent.

       RHONDA K. WOOD, Justice, dissenting. The circuit court, to whom we have

granted discretion in these issues, found that Howard could not act as counsel for the estate

of her mother because she was likely to be a necessary trial witness. Because I cannot find

that the circuit court abused its discretion, I would affirm.

       An abuse of discretion means a decision improvidently exercised or exercised

thoughtlessly and without due consideration. Valley v. Phillips Cnty. Elec. Comm’n, 357 Ark.

494, 498, 183 S.W.3d 557, 560 (2004). Here, Howard filed a complaint founded on her

own observations and accounts of her mother’s medical care, and the appellees contest those

claims. At the hearing, the circuit court considered the pleadings, the briefs on this issue,

and the arguments and concluded that Howard is “absolutely a material witness.”

“Discretion means that the rules are not inflexible, that there is some leeway in the exercise

of sound judgment.” Id. It is not our role to overrule deliberative circuit court decisions.

Thus, given the circuit court’s thorough review and well-reasoned finding that Howard is

a necessary trial witness, its decision to disqualify her was not an abuse of discretion.

       Howard argues she will be acting only as pretrial counsel and not trial counsel. But

we have previously rejected the argument that Arkansas Rule of Professional Conduct 3.7

only prohibits an attorney-witness’s representation “at trial.” See Int’l Res. Ventures, Inc. v.


                                               6
Diamond Min. Co. of Am., Inc., 326 Ark. 765, 771, 934 S.W.2d 218, 222 (1996); Bishop v.

Linkway Stores, Inc., 280 Ark. 106, 126, 655 S.W.2d 426, 436 (1983) (supplemental opinion

on denial of rehearing). “We have repeatedly held that an attorney must decide whether he

should serve as a witness or as an advocate. An attorney who desires to testify must withdraw

from the litigation. An attorney who desires to serve as an advocate may not testify.” Carlton

Props., Inc. v. Ken’s Disc. Bldg. Materials, Inc., 282 Ark. 521, 523–24, 669 S.W.2d 469, 471

(1984). This is settled precedent.

            The majority concludes that Howard can participate in pretrial activities. However,

disqualification for trial alone is insufficient to remedy the conflict between Howard’s role

as advocate and witness. Howard’s status as attorney and witness both pretrial and during

trial may unduly complicate discovery, and her dual role when revealed to the jury may

create an improper inference that her testimony is more credible than the appellees’

testimony and the testimony of their witnesses. Put simply, restricting the application of

Rule 3.7 and Weigel1 to “at trial” requires a departure from well-reasoned precedent.

Therefore, I dissent.

            KEMP, C.J., and WYNNE, J., join.

            George Howard Jr. Legal Center, LLC, by: Risie Howard, for appellant.

Mitchell, Williams, Selig, Gates & Woodyard, PLLC, by: Graham Talley and Cara D. Butler;

and Wright, Lindsey & Jennings LLP, by: Scott D. Provencher, for appellees.




1
    Weigel v. Farmers Ins. Co., Inc., 356 Ark. 617, 158 S.W.3d 147 (2004).


                                                             7